Citation Nr: 0925694	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, rated with two separate 10 percent ratings for 
the period from January 9, 2003 to December 19, 2004.   
 
2.  Entitlement to an increased rating for a left knee 
disability, rated with two separate 10 percent ratings for 
the period from February 1, 2005 to March 13, 2006.   
 
3.  Entitlement to an increase in a 30 percent rating for a 
left knee disability for the period since May 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that, in 
pertinent part, continued a 10 percent rating for the 
Veteran's left knee disability (re-characterized as 
postoperative residuals of a left arthrotomy with lateral 
meniscectomy), and granted a separate 10 percent rating for 
left knee instability (ligament laxity), effective January 9, 
2003.  

A March 2005 RO decision assigned a temporary total rating 
(100 percent) for the Veteran's left knee disability from 
December 20, 2004 to January 31, 2005.  The Veteran provided 
testimony at a personal hearing at the RO in September 2005.  

A June 2006 RO decision recharacterized the Veteran's 
service-connected postoperative residuals of a left knee 
arthrotomy with lateral meniscectomy and his service-
connected left knee instability, as postoperative residuals 
of a left total knee replacement and assigned a temporary 
total rating (100 percent) from March 14, 2006 to April 30, 
2007.  A 30 percent rating was assigned, effective May 1, 
2007.  Since that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
February 2008, the Board remanded this appeal for further 
development.  

The Board observes, as noted above, that the RO has assigned 
temporary total ratings for the Veteran's left knee 
disability for the periods from December 20, 2004 to January 
31, 2005 and from March 14, 2006 to April 30, 2007.  As the 
Veteran has been assigned a total (100) percent rating for 
his left knee disability during those periods, the Board will 
solely address the periods indicated on the title page of 
this decision.  

As noted in the February 2008 Board remand, in a January 2008 
informal hearing presentation, the Veteran's representative 
apparently raised an earlier effective date issue as to the 
ratings for the Veteran's service-connected left knee 
disability.  This issue is not before the Board at this time 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period from January 9, 2003 to December 19, 2004, 
the Veteran's left knee disability was manifested by 
arthritis with some limitation of motion, (motion was from 0 
to 125 degrees pursuant to a May 2004 examination), and no 
more than slight instability.  

2.  For the period from February 1, 2005 to March 13, 2006, 
the Veteran's left knee disability was manifested by 
arthritis with some limitation of motion, (motion was from 0 
to 125 degrees pursuant to a March 2005 examination and from 
10 to 125 degrees pursuant to an October 2005 examination 
(with range of motion from 0 to 120 degrees shown pursuant to 
December 2005 and February 2006 VA treatment reports)), with 
no more than slight instability.  

3.  For the period since May 1, 2007, the Veteran's left knee 
disability (postoperative residuals of a left total knee 
replacement) is manifested by some functional impairment, but 
is not manifested by severe painful motion or weakness of the 
affected extremity, (motion was from 0 to 110 degrees on last 
examination), or the equivalent of nonunion with loose motion 
of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left arthrotomy with lateral 
meniscectomy, and in excess of 10 percent for left knee 
instability, for the period from January 9, 2003 to December 
19, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left arthrotomy with lateral 
meniscectomy, and in excess of 10 percent for left knee 
instability, for the period from February 1, 2005 to March 
13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).  

3.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a left knee replacement, for the 
period since May 1, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5257, 5260, 5261, 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in March 2004, March 2008, and March 2009 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased ratings for a left knee disability, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The March 2008 and March 2009 letters (noted above) 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in May 2009.  
	
Additionally, the Board notes that in the March 2009 letter 
(noted above) the Veteran was specifically provided with the 
criteria for higher ratings for his service-connected left 
knee disability.  Therefore, a remand for additional 
notification regarding criteria with which the Veteran and 
his representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).  

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
one-year total rating commences after a one-month 
convalescent rating under 38 C.F.R. § 4.30).  Thereafter, 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrants a 60 percent 
rating.  Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating for replacement of a 
knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace. 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The RO has rated the Veteran's left knee disability as 10 
percent disabling (for postoperative residuals of a left 
arthrotomy with lateral meniscectomy), with an additional 10 
percent rating for left knee instability for the periods from 
January 9, 2003 to December 19, 2004 and from February 1, 
2005 to March 13, 2006.  A 30 percent rating has been 
assigned for the Veteran's left knee disability 
(recharacterized as postoperative residuals of a left total 
knee replacement) since May 1, 2007.  Temporary total ratings 
for the Veteran's left knee disability were assigned for the 
periods from December 20, 2004 to January 31, 2005 and from 
March 14, 2006 to April 30, 2007.  As the Veteran has been 
assigned a total (100) percent rating for his left knee 
disability during those periods, the Board will solely 
address the periods where a 100 percent rating have not been 
assigned.  



I.  From January 9, 2003 to December 19, 2004 and from
February 1, 2005 to March 13, 2006.  

VA treatment records dated from November 2003 to May 2004 
show treatment for several disorders including the Veteran's 
left knee disability.  

A May 2004 VA orthopedic examination report noted that the 
Veteran reported that while he was in the service, he was hit 
on the outside of his left knee while playing football.  He 
stated that he was diagnosed with a bruise, but he remained 
on crutches for three months.  The Veteran reported that, 
presently, he had pain that was usually no less than a 5 out 
10.  He also complained of weakness, stiffness, heat, 
redness, and instability.  He stated that he had cracking and 
popping in his left knee during flexion and extension.  The 
Veteran indicated that he would have flare-ups of pain which 
he described as a 10 out of 10, on a daily basis.  He related 
that the flare-ups would last for one hour or more.  He 
stated that activities that would precipitate a flare-up 
include walking for too long, standing for too long, and 
changes in the weather.  It was noted that alleviating 
factors included sitting and taking Ibuprofen and occasional 
Tylenol as needed.  

The Veteran reported that he did wear a left knee brace for 
his instability and that he would occasionally use a cane to 
walk.  He stated that he could only walk about 200 yards 
before he would need to sit and rest his knee.  It was noted 
that the Veteran had surgery on his knee in 1981.  The 
Veteran denied that he had any dislocation of subluxation of 
the left knee.  He reported that he was unemployed.  He 
stated that because of his left knee condition, he could no 
longer work in his trade, which was construction.  The 
Veteran reported that he attempted to perform roofing, 
painting, and some light construction, but that he would 
always have flare-ups of pain in the knee that precluded him 
from completing his jobs.  He stated that he was just 
approved to go through VA vocational rehabilitation.  

The examiner reported that the Veteran was well appearing and 
in no apparent distress.  The examiner stated that the 
Veteran walked with an antalgic gait and that he had a brace 
on his left knee.  The examiner indicated that inspection of 
the left knee showed slight effusion, especially when 
compared to the right knee.  It was noted that the Veteran's 
left knee measured 15 and 1/4 inches in circumference and that 
his right knee measured 15 inches in circumference.  The 
examiner stated that there was no atrophy of either thigh 
muscle group noted.  The examiner related that the anterior 
cruciate ligament, the proximal collateral ligament, and the 
medial collateral ligament, were all intact.  The examiner 
indicated that there was slight laxity of the lateral 
collateral ligament.  It was noted that the McMurray's sign 
was positive for pain in the lateral knee and that the 
Lachman's sign was negative.  As to range of motion of the 
Veteran's left knee, the examiner reported that active and 
passive motion flexion was from 0 to 125 degrees, limited by 
pain and muscle guarding.  The examiner stated that the 
Veteran was able to achieve full extension of 0 degrees of 
the left knee.  The examiner indicated that a January 2003 X-
ray related an impression of osteoarthritis involving the 
lateral compartment, as well as evidence of 
chondrocalcinosis.  The diagnoses were traumatic arthritis of 
the left knee, chondrocalcinosis of the left knee, and 
lateral collateral ligament laxity of the left knee.  

Private and VA treatment records dated from December 2004 to 
March 2005 refer to treatment for the Veteran's left knee 
disability.  

For example, a December 2004 VA operative report indicated 
that the Veteran underwent a left knee scope with debridement 
and a partial meniscectomy.  The postoperative diagnosis was 
left knee meniscal tear with osteoarthritis.  A February 2005 
statement from a VA physician indicated that the Veteran had 
surgery on his left knee in December 2004.  The physician 
reported that the Veteran was presently undergoing physical 
therapy and that he was unable to work.  The physician stated 
that the Veteran was unable to work for an indefinite period 
of time.  

A March 2005 VA orthopedic examination report noted that the 
Veteran underwent an arthroscopy on the left knee with a 
partial meniscectomy and chrondroplasty in December 2004.  It 
was reported that the Veteran's surgery was followed by a 
period of physical therapy which was stopped ten days ago 
because he failed to progress adequately.  The Veteran 
indicated that he was on a home exercise program.  He stated 
that since the arthroscopy in December 2004, he had continued 
to experience some pain.  He reported that he had somewhat 
less swelling.  The Veteran related that his left knee did 
give out on him about ten or twelve times a day and that he 
used a cane pretty much all of the time for security reasons.  
He stated that his left knee pain was present when ambulating 
and reported that he was taking Ibuprofen for pain control at 
that time.  He indicated that he had not had any injections 
of Cortisone or Synvisc since the surgery on his left knee.  
The Veteran reported that he worked in construction for 
pretty much all of his life, but that he had been out of work 
for about a year and a half with his painful knee.  

The examiner reported that the Veteran walked with a limping 
gait on the left side and that he used a cane.  The examiner 
indicated that the portals used for the Veteran's arthroscopy 
were well healed and showed no signs of inflammation.  The 
examiner stated that there was some mild swelling of the 
Veteran's left knee and that such appeared to be primarily 
synovial thickening.  It was noted that there was a mild 
effusion present.  The examiner related that there was some 
crepitus felt on flexion and extension of the Veteran's left 
knee, which he performed quite guardedly.  The examiner 
stated that there were palpable degenerative spurs on both 
the medial and lateral femoral condyle, as well as on the 
medial side of the tibia.  The examiner reported that there 
was some pain present on rotation as well as on flexion and 
extension.  The examiner indicated that the Veteran's 
collateral and cruciate ligaments were intact and that the 
Lachman's sign was negative.  

The examiner stated that range of motion of the Veteran's 
left knee was from 0 degrees extension to 125 degrees of 
flexion.  It was noted that the Veteran's thigh circumference 
was measured at 20 inches on the right and 18 and 1/4 inches on 
the left, 5 inches above the flare of the lateral condyle.  
The examiner reported that the Veteran's calf circumference 
measured 15 inches on the right and 14 and 1/2 inches on the 
left.  The diagnosis was post-traumatic arthritis of the left 
knee.  The examiner stated that there was the presence of 
pain on motion and weight bearing, with increased 
fatigability, and some weakness in the left quadriceps 
accompanied by atrophy and some reported instability.  The 
examiner reported that such changes were consistent with the 
nature of the Veteran's condition.  The examiner remarked 
that flare-ups occurred frequently by the Veteran's report 
and could be accompanied by a further decrease in knee 
flexion by an additional 20 degrees.  

Private and VA treatment records dated from March 2005 to 
October 2005 show treatment for disorders including left knee 
problems.  

For example, a March 2005 statement from a private physician 
from Dartmouth-Hitchcock indicated that the Veteran was 
unable to work in any capacity at that time and that his 
disability was probably permanent.  The physician stated that 
if the Veteran was able to return to work at some point, he 
definitely would not be able to perform physical work.  

An April 2005 VA treatment entry noted that the Veteran was 
three months status post a left knee arthroscopy with 
chondroplasty and partial medial meniscectomy.  It was noted 
that the Veteran was able to ambulate with an assistive 
device.  The examiner indicated that active range of motion 
was from full extension to 130 degrees of flexion.  The 
examiner stated that there was no swelling or warmth of the 
Veteran's left knee and that sensation was intact to light 
touch throughout the lower extremity.  As to an assessment, 
it was noted that the Veteran was three months status post a 
knee arthroscopy with partial meniscectomy.  

A June 2005 statement from D. C. Stepro, M.D., indicated that 
the Veteran had severe traumatic arthritis of the left knee 
and chronic bilateral trochanteric bursitis.  It was noted 
that the Veteran also had spondylolithesis with chronic low 
back pain.  Dr. Stepro stated that the Veteran's ability to 
stand and ambulate were greatly impaired.  Dr. Stepro 
indicated that the Veteran had done construction work in the 
past, but that he could not perform that type of work now or 
in the future.  

An October 2005 VA orthopedic examination report noted that 
the Veteran had a lengthy history of left knee pain and that 
he sustained an injury to his left knee while in the 
military.  It was noted that the Veteran underwent surgery on 
his left knee for debridement in 1981 and that he underwent 
an arthroscopy of the left knee in December 2004.  He 
reported that that the surgeries had been of very little 
help.  The Veteran complained of left knee pain.  It was 
reported that the Veteran had a work history of working in 
road maintenance and construction most of his life until two 
years earlier.  The examiner indicated that the Veteran was 
presently wearing a Bledsoe-type brace on his left knee.  The 
examiner stated that examination of the brace indicated that 
it did not essentially unload the lateral side of his knee 
since it was hinged to flex medially.  It was noted that the 
brace did protect, to some degree, the anterior cruciate 
ligament and the medial collateral ligament.  The examiner 
remarked that the Veteran walked with a cane and that his 
activities of daily living were performed with difficulty.  

The examiner reported that examination of the Veteran's left 
knee revealed a 10 degree valgus deformity.  The examiner 
stated that the Veteran had some medial laxity and that the 
cruciate ligaments appeared intact.  The examiner indicated 
that there were some palpable spurs, both medially and 
laterally.  It was noted that there was some lateral 
cartilage instability.  The examiner related that the 
Veteran's left knee had minimal effusion and some crepitus on 
flexion and extension.  The examiner reported that range of 
motion of the Veteran's left knee was from 10 degrees of 
extension to 125 degrees of flexion.  The diagnoses included 
post-traumatic arthritis of the left knee with medial 
instability.  

VA treatment records dated from December 2005 to February 
2007 refer to continuing treatment.  

For example, a December 2005 VA treatment entry noted that 
the Veteran was seen for a follow-up concerning his left knee 
arthritis.  The examiner reported that on examination, the 
range of motion of the Veteran's left knee was from 0 to 120 
degrees.  The examiner indicated that the varus/valgus stress 
test was negative and that the Veteran had good peripheral 
pulses distally.  It was noted that the Veteran's muscle 
power was 5/5 and that he had no skin abrasions or signs of 
infection over the left knee.  As to an assessment, it was 
noted that a left total knee replacement was needed.  

A February 2006 VA treatment entry noted that the Veteran was 
seen for a preoperative evaluation prior to a total knee 
arthroplasty.  The examiner reported that range of motion of 
the Veteran's left knee was between 0 and 120 degrees and 
that the varus/valgus stress tests were negative.  The 
examiner indicated that the Veteran had good peripheral 
pulses distally and that his muscle power was 5/5.  It was 
noted that there was no skin abrasions and no signs of 
infection over the Veteran's left knee.  

The medical evidence shows that the Veteran's left knee has 
arthritis established by X-ray findings.  For the periods 
from January 9, 2003 to December 19, 2004 and from February 
1, 2005 to March 13, 2006, the Board observes that the range 
of motion reported at the May 2004 VA orthopedic examination 
report, the March 2005 VA orthopedic examination report, and 
pursuant to VA treatment records dated in April 2005, 
December 2005, and February 2006, would be rated 0 percent if 
strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the May 2004 VA orthopedic examination 
stated that active and passive flexion of the Veteran's left 
knee was from 0 to 125 degrees, limited by pain and muscle 
guarding and that he was able to achieve full extension of 0 
degrees.  Additionally, the examiner at the March 2005 VA 
orthopedic examination indicated that range of motion of the 
Veteran's left knee was from 0 degrees extension to 125 
degrees of flexion.  The examiner commented that there was 
the presence of pain on motion and weight bearing, with 
increased fatigability, and some weakness in the left 
quadriceps accompanied by atrophy and some reported 
instability.  The examiner reported that such changes were 
consistent with the nature of the Veteran's condition.  The 
examiner remarked that flare-ups occurred frequently by the 
Veteran's report and could be accompanied by a further 
decrease in knee flexion by an additional 20 degrees.  
Further, an April 2005 VA treatment entry indicated that the 
active range of motion of the Veteran's left knee was from 
full extension to 130 degrees of flexion.  December 2005 and 
February 2006 VA treatment entries related that the range of 
motion of the Veteran's left knee was from 0 to 120 degrees.  

The Board notes that an October 2005 VA orthopedic 
examination report did indicate extension of 10 percent, 
which could warrant a 10 percent rating under Diagnostic Code 
5261, but, as noted above, the prior May 2004 and March 2005 
VA orthopedic examination reports and the April 2005 VA 
treatment entry, as well as the subsequent December 2005 and 
February 2006 VA treatment entries, all showed full extension 
of 0 degrees.  The Board observes that even considering the 
effects of pain during use and flare-ups, there is no 
probative evidence demonstrating that left knee motion is 
limited to the degree required for a 20 percent rating under 
the limitation of motion codes for the periods from January 
9, 2003 to December 19, 2004 and from February 1, 2005 to 
March 13, 2006.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  As noted 
above, an October 2005 VA orthopedic examination report 
indicated that the Veteran's extension was 10 degrees.  The 
Board observes, however, that the prior May 2004 and March 
2005 VA orthopedic examination reports, and an April 2005 VA 
treatment entry, as well as subsequent December 2005 and 
February 2006 VA treatment entries, all showed full extension 
of 0 degrees.  Therefore, the Board finds that extension 
limited to 10 degrees as required for a compensable rating 
under Diagnostic Code 5261 is not shown.  The Board notes 
that limitation of flexion is shown in clinical evidence, but 
that flexion limited to 45 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Therefore, separate ratings under Diagnostic Codes 5260 and 
5261 are not appropriate for the periods from January 9, 2003 
to December 19, 2004 and from February 1, 2005 to March 13, 
2006.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, 
the RO has assigned a 10 percent rating for left knee 
instability (ligament laxity).  The examiner at the May 2004 
VA orthopedic examination indicated that the Veteran had 
slight laxity of the lateral collateral ligament and that the 
McMurray's sign was positive for pain in the lateral knee 
with a negative Lachman's sign.  The examiner at the March 
2005 VA orthopedic examination reported that the Veteran's 
collateral and cruciate ligaments were intact and that the 
Lachman's sign was negative.  The examiner also stated that 
there was some weakness in the left quadriceps accompanied by 
atrophy and some reported instability.  The October 2005 VA 
orthopedic examination report noted that the Veteran had some 
medial laxity and that his cruciate ligaments appeared 
intact.  VA treatment entries dated in December 2005 and 
February 2006 noted that the varus/valgus stress test was 
negative as to the Veteran's left knee.  The Board notes that 
the medical evidence indicates symptomatology that more 
nearly approximates slight instability.  Clearly, moderate 
instability as required for a separate 20 percent rating 
under Diagnostic Code 5257 is not shown for the periods from 
January 9, 2003 to December 19, 2004 and from February 1, 
2005 to March 13, 2006.  

For the periods January 9, 2003 to December 19, 2004 and from 
February 1, 2005 to March 13, 2006, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
Veteran's postoperative residuals of a left arthrotomy with 
lateral meniscectomy and a rating higher than 10 percent for 
his left knee instability.  Thus, as to this aspect of the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

II.  Since May 1, 2007.  

VA treatment records dated from March 2006 to February 2007 
show treatment for disorders including the Veteran's left 
knee disability.  

For example, a March 14, 2006 VA operative report noted that 
the Veteran underwent a left total knee replacement.  The 
postoperative diagnosis was left knee osteoarthritis.  

An April 2007 VA orthopedic examination report indicated that 
the Veteran had traumatic arthritis from a service-sustained 
left knee injury and that he subsequently underwent a left 
total knee replacement in March 2006.  The Veteran reported 
that he had some improvement, but that he had a chronic ache 
on the lateral side of his foot.  He stated that the pain 
would sometimes become sharp and that he used a cane and a 
left knee brace for ambulation.  It was noted that the 
Veteran also described an area of anesthesia on the lateral 
portion of the left knee.  The Veteran indicated that he was 
currently not working and that he previously worked for about 
35 years in road construction.  

The examiner reported that examination of the Veteran's left 
knee showed a 19 cm, well healed, midline scar.  It was noted 
that there was no prepatellar effusion.  The examiner stated 
that the anterior and posterior Drawer signs were negative.  
The examiner indicated that there was no evidence of any 
ligamentous laxity in the Veteran's left knee.  The examiner 
also reported that there was no evidence of any left knee 
instability.  The examiner stated that there was an area of 
anesthesia on the lateral portion of the Veteran's left knee 
that measured about 4 by 6 inches.  As to range of motion of 
the Veteran's left knee, the examiner stated that extension 
was 0 degrees and that flexion was 0 to 110 degrees.  The 
examiner indicated that the Veteran had pain going from about 
90 to 110 degrees.  The examiner commented that on 
examination of the Veteran's left knee, there was the 
presence of some pain.  The examiner remarked that the 
Veteran already had a fixed loss of range of motion, but that 
it was feasible that with flare-ups, he would lose an 
additional 10 to 20 degrees of flexion.  

VA treatment records dated from November 2007 to May 2008 
refer to continuing treatment.  

For example, an April 2008 VA treatment report noted that the 
Veteran was seen for bilateral knee pain.  The examiner 
reported that on examination of the Veteran's left knee, 
there was a well-healed direct lateral surgical scar and a 
well healed anterior longitudinal surgical scar.  The 
examiner indicated that range of motion of the Veteran's left 
knee was from -3 degrees to 95 degrees.  It was noted that 
there was trace effusion without signs of infection.  The 
examiner indicated that there was minimal tenderness on 
palpation of the medial joint line area.  The examiner 
related that there was patellar clunking and pain complaints 
with range of motion testing.  The examiner stated that the 
Veteran's lateral collateral ligaments appeared satisfactory 
with stress testing with the knee flexed 30 degrees and in 
terminal extension.  It was noted that there was no 
tenderness to palpation of the proximal fibula and that there 
was no Tinel's sign in that area.  The examiner stated that 
there was minimal fullness of the popliteal fossa, no 
palpable masses, and no tenderness on palpation.  The 
examiner reported that there was no apparent quadriceps 
atrophy on inspection.  The assessment included status post 
left total knee arthroplasty.  The examiner noted that the 
Veteran complained of looseness with his left total knee 
arthroplasty and that radiographs showed no signs of 
loosening, wear, or infection.  The examiner stated that the 
anatomic positioning looked good.  The examiner remarked that 
the previous bone scan showed no evidence of loosening and 
that the Veteran's left knee did not feel loose on 
examination.  It was noted that the Veteran did have some 
patellar clunking and pain complaints with patellar clunking.  

The Board notes that the Veteran underwent a total knee 
arthroplasty on March 14, 2006, and that he was granted a 
one- year temporary total rating following implantation of 
the prosthesis under the provisions of 38 C.F.R. §§ 4.30 and 
4.71a, Diagnostic Code 5055.  Effective on May 1, 2007, the 
RO assigned a 30 percent rating for the left knee 
replacement. The Board finds that a rating in excess of the 
30 percent rating for the Veteran's left knee disability for 
the period since May 1, 2007 is not warranted.

The recent medical evidence, including the April 2007 VA 
orthopedic examination report and the April 2008 VA treatment 
report, does not show that the Veteran's left knee disability 
includes severe painful motion or weakness in the affected 
extremity so as to warrant a 60 percent rating under 
Diagnostic Code 5055.  The April 2007 VA orthopedic 
examination report indicated that there was the presence of 
some pain.  The examiner remarked that the Veteran already 
had a fixed loss of range of motion (0 to 110 degrees), but 
that it was feasible that with flare-ups, he would lose an 
additional 10 to 20 degrees of flexion.  The medical evidence 
simply does not show severe painful motion or weakness of the 
affected extremity.  The Board has considered whether more 
than the minimum 30 percent rating for a left knee 
replacement may be assigned based on an intermediate degree 
of residual weakness, pain, and limitation of motion, rating 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  

The April 2007 VA orthopedic examination report and the April 
2008 VA treatment report indicate that the Veteran has some 
limitation of motion of the knee, but no ankylosis or 
complete immobility of the knee.  Thus, an increased rating 
under Diagnostic Code 5256 is not indicated.  The current 30 
percent rating is the maximum rating allowed for limitation 
of flexion of a knee or leg (Diagnostic Code 5260), and the 
degree of limitation of extension reported on the most recent 
examination report and treatment reports falls short of what 
is required for a rating in excess of 30 percent under 
Diagnostic code 5261.  The Board notes that a veteran may be 
separately rated for limitation of extension and limitation 
of flexion of a knee.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 
59990 (2004).  In this case, however, compensable limitation 
of flexion is not shown, as limitation to 45 degrees or less 
of movement is required for a compensable rating.  The level 
of limitation of extension shown would also not warrant a 
rating greater than 30 percent, as limitation to 30 degrees 
of extension would be required to demonstrate entitlement to 
rating greater than the 30 percent minimum rating following 
knee replacement.  

The recent medical evidence also fails to show nonunion of 
the tibia and fibula with loose motion as required for a 
rating of 40 percent by analogy under Diagnostic Code 5262.  

Additionally, the Board has considered that precedent 
opinions from the VA General Counsel also permit separate 
disability ratings for arthritis with limitation of motion, 
and for any compensable degree of instability.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  The most recent April 2007 VA 
orthopedic examination report and the recent treatment 
reports, all fail to show any objective evidence of 
instability of the Veteran's left knee.  Thus, a compensable 
percent rating for left knee instability under Diagnostic 
Code 5257 is not in order.  38 C.F.R. § 4.31.  

For the period since May 1, 2007, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
Veteran's left knee postoperative residuals of a left total 
knee replacement.  Thus, as to this aspect of the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

In sum, an increased rating is not warranted for the 
Veteran's left knee disability at any point in the appellate 
period.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there are references to 
the Veteran being unemployable.  The evidence does not 
reflect, however, that the Veteran's left knee disability, 
alone, has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  


ORDER

For the period from January 9, 2003 to December 19, 2004, an 
increased rating for a left knee disability, rated with two 
separate 10 percent ratings, is denied.  

For the period from February 1, 2005 to March 13, 2006, an 
increased rating for a left knee disability, rated with two 
separate 10 percent ratings, is denied.  

For the period since May 1, 2007, an increased rating, in 
excess of 30 percent for a left knee disability, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


